From Camden.
It is contended for the lessors of the plaintiff that both events, to wit, the marriage of Jaca and her death under age, must happen before the lands vested absolutely in her and defeated the limitation to Amey; and that the wordor ought to be construed copulatively as and. If it were necessary to resort to this construction to carry into effect        (495) the general intent of the testator, the Court would do it; but there is no good reason in this case for giving to the wordor any other than its ordinary meaning; there is nothing from which the Court can infer that the testator did not intend that *Page 338 
the estate should vest absolutely in Jaca, upon the happening of either event; and one of them having happened, we are of opinion the lands vested absolutely in her, and descended to her heirs at law. Judgment for the defendant.
Cited: Turner v. Whitted, 9 N.C. 619.